Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending. Claims 8-17 are withdrawn. Claims 1-7 and 18-20 are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Please update the first paragraph of the specification to include U.S. Patent No. 10583185 for U.S. Application No 15/754,867.

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statements filed 8/27/20 and 10/2/20 have been considered.  Initialed copies are enclosed.


Election/Restrictions
Applicant’s election without traverse of Group I claims 1-7 and 18-20 in the reply filed on 7/12/21 is acknowledged.
Claims 8-17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-7 and 18-20 is/are rejected under 35 U.S.C. 103 as being obvious over Kowarik et al. US 2015/0238588 8/27/15 (cited in IDS) with priority to provisional application No. 61/943,710 2/24/14/
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

All pages or paragraphs cited below are with respect to the 61/943,710 provisional application.
Kowarik et al disclose a composition comprising bioconjugates comprising the following antigen polysaccharide: i) an E. coli O25B antigen polysaccharide e.g. O25B’antigen polysaccharide, and each of (ii) an E. coli O1A antigen polysaccharide e.g. O1A’ polysaccharide; (iii) an E. coli O2 antigen polysaccharide e.g. an O2’ antigen polysaccharide; (iv) and an E. coli O6A antigen polysaccharide having the structure of the O6A’ polysaccharide of instant claim 23 aka O6G1c’ polysaccharide as named in the ‘710 provisional. Each of the antigen polysaccharides are conjugated to Exotoxin A of P. aeruginosa (EPA) having the amino acid sequence of SEQ ID NO: 1. See SEQ ID NO: 12 on p. 132.
Kowarik et al disclose the structures of the O25B’, O1A’, O2’, O6A” are disclosed in paragraph 27.

See page 141-142 claims 1-16 of the provisional application.
While Kowarik et al disclose the concentration of each antigen polysaccharide in paragraph 260 on page 75 e.g. 0.5 mL containing about 1-10, e.g. about 2-6 e.g. about 4 ug of polysaccharide for each glycoconjugate;
Kowarik et al does not disclose the O1A, O2 and 6A each at a concentration that is independently 10% to 50% of a first concentration of E. coli O25B where in the first concentration is at 8 to 48 ug/ml, wherein each of the O1A, O2 and O6A antigens have the same concentration or wherein each of the E. coli O1A, O2 and O6A antigens have different concentration.

Regarding the specific concentrations listed in the instant claims, MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there 
Instant claims 18-20 are drawn to methods of preparing the composition by mixing the components. In order to make the composition of Kowarik et al, the components must have been mixed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10583185 (‘185). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘185 claims disclose:
Claim 1: The ‘185 claims disclose a composition comprising an E. coli 025B antigen at a first concentration, and E. coli O1 A, O2 and O6A antigens each at a concentration that is independently 50% of the first concentration i.e. ratio of first concentration to second concentration of each of E. coli O1 A, O2 and O6A antigens is 2: 1, each of the E. coli O25B, O1A, O2 and O6A antigen polysaccharides are independently covalently bound to a detoxified exotoxin A of Pseudomonas aeruginosa (EPA) carrier protein, and the first concentration is 10 to 36 µg/mL
Claim 2.:  the ‘185 claims disclose each of the E. coli , O1A, O2 and O6A antigens have the same concentration: see  ratio of first concentration to second concentration of each of E. coli O1A, O2 and O6A antigens is 2:1:1:1
Claim 4: the ‘185 claims disclose the composition comprises 16 µg/ml of the 025B antigen polysaccharide.
Claim 5: the ‘185 claims disclose the composition comprises 32 µg/ml of the 025B antigen polysaccharide.

Claim 7: the ‘185 claims disclose that the multivalent immune composition of claim 6, wherein the E. coli 025B antigen polysaccharide comprises the structure of Formula 025B’ as set forth in instant claim 7; the E. coli O1A, O2 and O6A polysaccharide antigens comprise the structure as set forth in instant claim 7.

Claim 18: the ‘185 claims disclose a process of making a composition of claim 1, comprising combining the E. coli O25B antigen polysaccharide, the E. coli O1A antigen polysaccharide, the E. coli O2 antigen polysaccharide and the E. coli O6A antigen polysaccharide to thereby obtain the composition.
Claim 19: the ‘185 claims disclose the composition of claim 1, wherein the first concentration is 10 to 36 µg/ml.
Claim 20: the ‘185 claims disclose the multivalent immune composition of claim 6, wherein the first dose is 16 µg.
With regard to claim 3, the ‘185 claims do not disclose that each of the E. coli O1 A, O2 and O6 A antigens have different concentrations, however, the ‘185 claims disclose various concentrations for each of these antigens such as 8 µg/mL or 16 µg/mL or 4 µg or 8 µg per administration and it would have been prima facie obvious to try combine different concentrations for each antigen as each antigen concentration is disclosed as being useful for a multivalent immune composition.


s 1-7 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,159,751. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘751 claims disclose a composition comprising an E. coli O25B antigen polysaccharide, and each of an E. coli O1A antigen polysaccharide, an E. coli O2 antigen polysaccharide and an E. coli O6A antigen polysaccharide, wherein each of the E. coli O25B, O1A, O2 and O6A antigen polysaccharides are independently covalently bound to exotoxin A of Pseudomonas aeruginosa (EPA) carrier protein.
 The ‘751 claims disclose that the concentration of each O-antigen polysaccharide is about 1 to 200 ug/mL.
The ‘751 claims do not disclose a first concentration of E. coli O25B antigen polysaccharide at 8 to 48 ug/ml and that each concentration of  O1A, O2 and O6A antigen polysaccharides are independently 10% to 50% of the first concentration.
Regarding the specific concentrations listed in the instant claims, MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there 
In addition, the embodiment in the specification of the ‘751 patents disclose the ratio and concentrations recited in the claims. For instance, see column 13 lines 24-30. The specification also disclose the structures for the O25B’, O1A’, O2’ and O6A’ polysaccharides. The specification disclose the embodiment of the exotoxin A of the ‘751 patent is a detoxified toxin A. See column 11-12 of the ‘751 specification.

With regard to claim 3, the ‘751 claims do not disclose that each of the E. coli O1 A, O2 and O6 A antigens have different concentrations, however, the ‘751 specification disclose various concentration embodiments  for each of these antigens such as 8 µg/mL or 16 µg/mL or 4 µg or 8 µg per administration and it would have been prima facie obvious to try combine different concentrations for each antigen as each antigen concentration is disclosed as being useful for a multivalent immune composition.

Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42,164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." 




Claims 1-7 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,700,612
 Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘612 claims disclose a composition comprising bioconjugates comprising the polysaccharides: an E. coli O25B antigen polysaccharide, and each of an E. coli O1A antigen polysaccharide, an E. coli O2 antigen polysaccharide and an E. coli O6A antigen polysaccharide, wherein each of the E. coli O25B, O1A, O2 and O6A antigen polysaccharides are independently covalently bound to a detoxified exotoxin A of Pseudomonas aeruginosa (EPA) carrier protein. 
The ’612 claims disclose the structures for the O25B’, O1A’, O2’ and O6A’ polysaccharides.
The ‘612 claims do not disclose a first concentration of E. coli O25B antigen polysaccharide at  8 to 48 ug/mL  and that each concentration of  O1A, O2 and O6A antigen polysaccharides are independently 10% to 50% of the first concentration. The ‘612 claims do not disclose that each of the E. coli O1 A, O2 and O6 A antigens have different concentrations,
Regarding the specific concentrations listed in the instant claims, MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). 
Instant claims 18-20 are drawn to methods of preparing the composition by mixing the components. In order to make the composition of the patented claims, the components must have been mixed.
In addition, the embodiment in the specification of the ‘612 patent disclose the embodiment of the sequence for carrier protein detoxified EPA i.e. SEQ ID NO: 1 (SEQ ID NO: 13 of the ‘612 application).
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42,164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference 
 


Status of the Claims

Claims 1-7 and 18-20 are rejected. Claims 8-17 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645